DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed 9/19/22 has been considered and entered.  Claims 3,4,6,7,11,14,15,19,20,22,23 and 29 have been canceled.  Claims 1,2,5,8-10,12,13,16-18,21,24-28 and 30 remain in the application.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 9/19/22, the 35 USC 112 second paragraph rejection of claim 1 has been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.  
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,5,7-8,12,13,16,18,21,24-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628) and Mohanram (2013/0154147) still further in combination with Day et al. (2007/0180689).
Ryu et al. (2012/0021339) teaches forming a solid oxide fuel cell and manufacturing method thereof including anode layer, electrolyte layer and cathode layer (abstract).  The anode layer can comprise a supporting layer and a functional layer [0031].  The functional anode layer, electrolyte layer and cathode layer can be formed by plasma spraying [0086]-[0092] or slip coating and sintering [0083]-[0085]. 
Ryu et al. (2012/0021339) fails to teach the anode support being formed by tape casting as it teaches extruding [0070] and heating after applying layers.
Yoon (2013/0052562) teaches a solid oxide fuel cell whereby the anode layer is a composite anode layer formed by an anode supporting layer and an anode functional layer.  The anode supporting layer can be formed by casting [0012].  Yoon (2013/0052562) teaches heat treatment after coating at temperatures from 1000C-1450C [0023]-[0030].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ryu et al. (2012/0021339) solid oxide fuel cell by forming the anode support by tape casting as evidenced by Yoon (2013/0052562) with the expectation of achieving similar success.
Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) fails to teach the anode support and anode functional layers to be of the same materials.
Ryu (2011/0244365) teaches a similar SOFC structure having an anode support, anode functional layer, electrolyte layer and cathode layer. Ryu (2011/0244365) teaches the anode layer and the anode function layer comprise the same materials of mixed oxide and yttria-stabilized zirconia (MO-YSZ) [0065]-[0067].  Ryu (2011/0244365) teaches substituting copper oxide for the mixed metal oxide in the anode layer including the functional layer [0021]-[0023].  
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) SOFC to include same materials for anode support and functional layers as evidenced by Ryu (2011/0244365).
Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) fails to teach the coating thickness of the layers to be between 50nm-1 microns with a total thickness of at least 1 microns and the claimed cathode layers of BSCF or SSC. 
Moon et al. (2013/0224628) teaches SOFC structures whereby the cathode functional layer (12) is 1 micron thickness and electrolyte is 1 micron thickness [0123]-[0126].  Moon et al. (2013/0224628) also teaches the claimed cathode layers of SSC-samarium strontium cobalt oxide and BSCF-barium strontium cobalt iron oxide [0119].
 Mohanram (2013/0154147) teaches the anode functional layer is of 1 micron in thickness [0114].  The combination would be 3 microns or more and meet the claimed limitation of “at least 1 micron”.
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) process to form the layers having a 1 micron thickness and a total of greater than 1 micron with the claimed cathode layers of BSCF or SSC as evidenced by Moon et al. (2013/0224628), and Mohanram (2013/0154147) with the expectation of achieving similar success.  
Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628) and Mohanram (2013/0154147) fail to teach the spraying of the layers to be by spraying and atomizing and not plasma spraying.
Day et al. (2007/0180689) teaches spray suspensions for deposition of electrolyte and electrode layers for SOFC structures.  Day et al. (2007/0180689) teaches advantages associated with spraying and atomizing (aerosol spray deposition) versus plasma spraying as well as drying the layers prior to subsequent layers thereafter applied [0015]-[0024].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628) and Mohanram (2013/0154147) plasma spraying process to form the layers by aerosol spray deposition as evidenced Day et al. (2007/0180689) with the advantages associated therewith as detailed in [0015] of Day et al. (2007/0180689) including lower cost and dense films.
Regarding claim 1, Moon et al. (2013/0224628) teaches cathode layers of SSC and BSCF [0119].  Ryu (2011/0244365) teaches using copper oxide in the anode functional layer [0021]-[0023].  Ryu et al. (2012/0021339) teaches coating the layer by slip coating and sintering [0085].  Yoon (2013/0052562) teaches heat treatment after coating at temperatures from 1000C-1450C [0023]-[0030].  Regarding the claimed tape casting temperature, the references do not state a temperature of casting or extruding and hence would be done at room temperature which would meet the claimed 5C-50C as room temperature is about 20-23C.  Day et al. (2007/0180689) teaches spraying and atomizing followed by drying the layers prior to subsequent layers being formed.
Regarding claim 2, Yoon (2013/0052562) teaches tape casting by forming anode slurry, degassing and casting followed by drying [0017].  
Regarding claim 4, the claimed tape casting temperature, the references do not state a temperature of casting or extruding and hence would be done at room temperature which would meet the claimed 5C-50C as room temperature is about 20-23C.  
Regarding claim 5, Yoon (2013/0052562) teaches anode supporting layer to be 250-500 microns [0011].
Regarding claims 7 and 8, Yoon (2013/0052562) teaches heat treatment after coating at temperatures from 1000C-1450C [0023]-[0030].
Regarding claim 16, each layer (anode, electrolyte and cathode) are comprised of different layers 
Regarding claim 18, the anode support layer teaches different materials thereof [0011].  
Regarding claims 19-21 and 26, Yoon (2013/0052562) teaches anode functional layer having ionic conductor including nickel gadolinium doped ceria (Ni-GDC) and electrolyte of GDC.
Regarding claims 24 and 25, Ryu et al. (2012/0021339) teaches YSZ as the electrolyte [0083].  
Regarding claims 1 and 30, Moon et al. (2013/0224628) and Mohanram (2013/0154147) teach coating thicknesses as low as 50 nm for each layer and hence the total thickness would be 150nm-15mm.  Mohanram (2013/0154147) teaches the anode functional layer is of 1 micron in thickness [0114].  The combination would be 3 microns or more and meet the claimed limitation of less than 15 microns”.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628) and Mohanram (2013/0154147) further in combination with Day et al. (2007/0180689) still further in combination with Yang et al. (2010/0112408).
Features detailed above concerning the teachings of Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628) and Mohanram (2013/0154147) further in combination with Pham et al. (2002/0127456) are incorporated here.
Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628) and Mohanram (2013/0154147) further in combination with Pham et al. (2002/0127456) fail to teach the electrolyte layer to be BZCY or Sc doped BCZY.
	Yang et al. (2010/0112408) teaches SOFC whereby BZCY can be used as the electrolyte layer as well as incorporating a rare earth element as a dopant including Sc [0068]-[0069].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628) and Mohanram (2013/0154147) further in combination with Day et al. (2007/0180689) process to include a BCZY or Sc doped BCZY as evidenced by Yang et al. (2010/0112408) with the expectation of achieving similar success.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628) and Mohanram (2013/0154147) further in combination with Day et al. (2007/0180689) still further in combination with Hui et al. (2004/0018409).
Features detailed above concerning the teachings of Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628) and Mohanram (2013/0154147) further in combination with Day et al. (2007/0180689) are incorporated here.
Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628) and Mohanram (2013/0154147) further in combination with Day et al. (2007/0180689) fail to teach the claimed thickness of the layers as well as the layers having less than one sigma variance in thickness.
Hui et al. (2004/0018409) teaches a solid oxide fuel cell whereby the coating layers have thicknesses of about 10 to 200 microns [0038]-[0040] which would meet the claimed sigma variance of less than 1 as thicknesses are equal.
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628) and Mohanram (2013/0154147) further in combination with Day et al. (2007/0180689) process to apply the coatings layers in a single or multiple passes as evidenced by Hui et al. (2004/0018409) with the expectation of achieving similar success.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628) and Mohanram (2013/0154147) further in combination with Day et al. (2007/0180689) further in combination with Popa et al. (2013/0129907).
Features detailed above concerning the teachings of Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628) and Mohanram (2013/0154147) further in combination with Day et al. (2007/0180689) are incorporated here.
Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628) and Mohanram (2013/0154147) further in combination with Day et al. (2007/0180689) fail to teach the claimed flow rate and pressure of the spraying process.
Popa et al. (2013/0129907) teaches a solid oxide fuel cell manufacturing process whereby thin layers are produced by spraying with spray parameters being flow rates of 0.1-30 ml/min and pressure of 0.5-5 bars (10-75 psi) [0016]-[0089].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ryu et al. (2012/0021339) in combination with Yoon (2013/0052562) further in combination with Ryu (2011/0244365) further in combination with Moon et al. (2013/0224628) and Mohanram (2013/0154147) further in combination with Day et al. (2007/0180689) process to apply the coatings layers by spraying deposition at the claimed flow rates and pressures as evidenced by Popa et al. (2013/0129907) with the expectation of achieving similar success.  


Prior Art
Liu et al. (2015/0099061) teaches tape casting anode support at temperatures from -50C to 50C [0027].
Response to Amendment
Applicant’s arguments with respect to claims 1,2,5,8-10,12,13,16-18,21,24-28 and 30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant argued prior art fails to teach the claimed spraying total cumulative film thickness of less than 15 microns as Day et al. (2007/0180689) teaches a total thickness of at least 15 microns.
The Examiner agrees in part.  Day et al. (2007/0180689) is relied upon for teaching atomizing spraying vs plasma spraying while Moon et al. (2013/0224628) and Mohanram (2013/0154147) teach coating thicknesses as low as 50 nm for each layer and hence the total thickness would be 150nm-15mm.  Mohanram (2013/0154147) teaches the anode functional layer is of 1 micron in thickness [0114].  The combination would be 3 microns or more and meet the claimed limitation of less than 15 microns”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning the communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN K TALBOT/Primary Examiner, Art Unit 1715